

Exhibit 10(u)-2




FIRST AMENDMENT TO FIVE-YEAR
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT


THIS FIRST AMENDMENT TO FIVE YEAR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
(this “Amendment”) dated as of December 29, 2006 by and among PPL ENERGY SUPPLY,
LLC (the “Borrower”), each of the Lenders party hereto from time to time (the
“Lenders”), and WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS, LLC, as
Administrative Agent and Issuing Lender (the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into that certain Five-Year Letter of Credit and Reimbursement Agreement dated
as of December 15, 2005 (as in effect immediately prior to the date hereof, the
“Credit Agreement”, capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Credit Agreement);


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereby agree as follows:


Section 1. Modifications to Credit Agreement. Subject to satisfaction of the
conditions contained in Section 2, the parties hereto agree that the Credit
Agreement is modified as follows:


(a) The Credit Agreement is amended by adding the definitions of “Fitch”, “Lower
Mt. Bethel Lease Financing”, “OFAC”, “Rating Agency”, “Regulation X”,
“Sanctioned Entity” and “Sanctioned Person” to Section 1.01 thereof in the
appropriate alphabetical location:


“‘Fitch’ means Fitch, Inc. and its successors or, absent any such successor,
such nationally recognized statistical rating organization as the Borrower and
the Administrative Agent may select.”
 
“‘Lower Mt. Bethel Lease Financing’ means the existing lease financing
associated with the Lower Mount Bethel project.”
 
“‘OFAC’ means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.”
 
“‘Rating Agency’ means any of S&P, Moody’s or Fitch, and “Rating Agencies” means
any two or more of them collectively.”
 
“‘Regulation X’ means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.”


“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
 
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
(b) The definitions of “Borrower’s Rating”, “Consolidated Capitalization”, and
“Consolidated Debt” in Section 1.01 shall each be deleted in their entirety and
respectively replaced with the following:


“‘Borrower’s Rating’ means the senior unsecured long-term debt rating of the
Borrower from S&P, Moody’s or Fitch.”


“‘Consolidated Capitalization’ shall mean the sum of, without duplication, (A)
the Consolidated Debt of the Borrower, (B) the consolidated member’s equity
(determined in accordance with GAAP) of the common, preference and preferred
equityholders of the Borrower and minority interests recorded on the Borrower’s
consolidated financial statements (excluding from member’s equity the balance of
accumulated other comprehensive income/loss of the Borrower on any date of
determination solely with respect to (i) the effect of all unrealized gains and
losses reported under Financial Accounting Standards Board Statement No. 133 in
connection with forward contracts, futures contracts or other derivatives or
commodity hedging agreements for the future delivery of electricity or capacity
and (ii) the effect of any pension and other post-retirement benefit liability
adjustment recorded in accordance with GAAP), (C) up to an aggregate amount of
$200,000,000 of Hybrid Preferred Securities and (D) up to an aggregate amount of
$200,000,000 of Equity-Linked Securities, except that for purposes of
calculating Consolidated Capitalization of the Borrower, Consolidated Debt of
the Borrower shall exclude Non-Recourse Debt and Consolidated Capitalization of
the Borrower shall exclude that portion of member’s equity attributable to
assets securing Non-Recourse Debt.”
 
“‘Consolidated Debt’ means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Borrower and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) up to an aggregate amount of $200,000,000 of Hybrid
Preferred Securities of the Borrower and its Consolidated Subsidiaries and (ii)
up to an aggregate amount of $200,000,000 of Equity-Linked Securities of the
Borrower and its Consolidated Subsidiaries.”


(c) The Credit Agreement is amended by deleting the definition of “Existing
Synthetic Lease Financing” in Section 1.01 thereof. 


(d) Section 2.03(a) of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“(a) Funding By the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(b), and the Administrative Agent may, in reliance
upon such assumption, make available for the purposes of Section 2.02(b) on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.05, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. Any payment by the Borrower hereunder
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make its share of a Borrowing available to the
Administrative Agent. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.”


(e) Section 2.08(a)(ii) of the Credit Agreement shall be deleted in its entirety
and replaced with the following:


“(ii) If on any date the aggregate Outstandings exceed the aggregate amount of
the Commitments (such excess, a “Outstandings Excess”), the Borrower shall
prepay, and there shall become due and payable (together with accrued interest
thereon) on such date, an aggregate principal amount of Loans equal to such
Outstandings Excess. If, at a time when a Outstandings Excess exists, (x) no
Loans are outstanding or (y) the Termination Date shall have occurred and, in
either case, any Letter of Credit Liabilities remain outstanding, then in either
case, the Borrower shall cash collateralize any Letter of Credit Liabilities by
depositing into a cash collateral account established and maintained (including
the investments made pursuant thereto) by the Administrative Agent pursuant to a
cash collateral agreement in form and substance satisfactory to the
Administrative Agent an amount in cash equal to the then outstanding Letter of
Credit Liabilities. In determining Outstandings for purposes of this clause
(ii), Letter of Credit Liabilities shall be reduced to the extent that they are
cash collateralized as contemplated by this Section 2.08(a)(ii).”


(f) Section 5.04(a) of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“(a) Audited Financial Statements. The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2004 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by PricewaterhouseCoopers LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.”


(g) Section 5.04(b) of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“(b) Interim Financial Statements. The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of September 30, 2005 and the
related unaudited consolidated statements of income and cash flows for the three
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such three-month period (subject to normal
year-end audit adjustments).”


(h) Section 5.11 of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“Section 5.11. Reserved.”


(i) Section 5.17 of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“Section 5.17. Reserved.”


(j) The following Section 5.19 shall be added to the end of Article V:


“Section 5.19 OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.”


(k) Section 6.07 shall be amended by deleting the existing clause (u) and
replacing it with the following:


“(u) Liens in addition to those permitted by clauses (a) through (t) on the
property or assets of a Special Purpose Subsidiary arising in connection with
the Lower Mt. Bethel Lease Financing or the lease of such property or assets
through one or more other lease financings;”


(l) Section 6.08 shall be amended by deleting the existing clause (iv) and
replacing it with the following:


“(iv) the surviving or resulting person, as the case may be, has senior
long-term debt ratings from at least two Rating Agencies that are at least equal
to each Borrower’s Rating at the end of the fiscal quarter immediately preceding
the effective date of such consolidation or merger. ”


(m) Section 6.09 shall be amended by deleting the existing clause (e) and
replacing it with the following:


“(e) if, prior to any such Asset Sale, at least two Rating Agencies confirm the
then-current Borrower’s Rating after giving effect to any such Asset Sale.”


(n) Section 6.12 shall be amended by deleting the existing clause (c) and
replacing it with the following:


“(c) any Debt incurred in respect of the Lower Mt. Bethel Lease Financing;”


(o) Section 9.01 of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“Section 9.01 Notices.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to Article II or Article III, as
applicable, if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article in electronic format. Any notice shall have been duly given and shall be
effective if delivered by hand delivery or sent via electronic mail, telecopy,
recognized overnight courier service or certified or registered mail, return
receipt requested, or posting on an internet web page, and shall be presumed to
be received by a party hereto (i) on the date of delivery if delivered by hand
or sent by electronic mail, posting on an internet web page, or telecopy, (ii)
on the Business Day following the day on which the same has been delivered
prepaid (or on an invoice basis) to a reputable national overnight air courier
service or (iii) on the third Business Day following the day on which the same
is sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers, in the case of the
Borrower and the Administrative Agent, set forth below, and, in the case of the
Lenders, set forth on signature pages hereto, or at such other address as such
party may specify by written notice to the other parties hereto:
 


if to the Borrower:
 
PPL Energy Supply, LLC
Two North Ninth Street (GENTW14)
Allentown, PA 18101-1179
Attention: Russell R. Clelland
Telephone: 610-774-5151
Facsimile: 610-774-5235


with a copy to:
 
Two North Ninth Street (GENTW3)
Allentown, PA 18101-1179
Attention: Thomas D. Salus, Esq.
Telephone: 610-774-7445
Facsimile: 610-774-6726


if to the Administrative Agent:
 
Wachovia Fixed Income Structured Trading Solutions, LLC
One Wachovia Center
301 South College Street - NC0760
Charlotte, North Carolina 28288
Attention: Rick Price
Telephone: 704-374-4062
Facsimile: 704-383-6647


with a copy to:
 
Wachovia Fixed Income Structured Trading Solutions, LLC
One Wachovia Center
301 South College Street, 6th Floor
Charlotte, North Carolina 28288
Attention: Michael J. Kolosowsky
Telephone: 704-383-8225
Facsimile: 704-383-0661


with a copy to:
 
Alston & Bird LLP
101 South Tryon Street, Suite 4000
Charlotte, North Carolina 28280
Attention: Paul S. Donohue, Esq.
Telephone: 704-444-1039
Facsimile: 704-444-1739”

(p) Section 9.03(b) of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“(b) Indemnity in Respect of Loan Documents. The Borrower agrees to indemnify
the Agents and each Lender, their respective Affiliates and the respective
directors, officers, trustees, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel and any civil
penalties or fines assessed by OFAC), which may at any time (including, without
limitation, at any time following the payment of the obligations of the Borrower
hereunder) be imposed on, incurred by or asserted against such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of the Loan Documents or any actual or
proposed use of proceeds of Loans hereunder; provided, that no Indemnitee shall
have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or order.”


(q) Section 9.12 of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“Section 9.12 Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to any Agent, (ii) to any other Person if reasonably
incidental to the administration of the Loans and Letter of Credit Liabilities,
(iii) upon the order of any court or administrative agency, (iv) to the extent
requested by, or required to be disclosed to, any rating agency or regulatory
agency or similar authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (v) which had been
publicly disclosed other than as a result of a disclosure by any Agent or any
Lender prohibited by this Agreement, (vi) in connection with any litigation to
which any Agent, any Lender or any of their respective Subsidiaries or
Affiliates may be party, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) to such Lender’s or Agent’s Affiliates
and their respective directors, officers, employees and agents including legal
counsel and independent auditors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ix) with the
consent of the Borrower, (x) to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications and (xi) subject to
provisions substantially similar to those contained in this Section, to any
actual or proposed Participant or Assignee or to any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Borrower’s Obligations hereunder. Notwithstanding
the foregoing, any Agent, any Lender or Alston & Bird LLP may circulate
promotional materials and place advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web, in each case, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
other release limited to describing the names of the Borrower or its Affiliates,
or any of them, and the amount, type and closing date of such transactions, all
at their sole expense.”


(r) Schedule 5.12 to the Credit Agreement is hereby deleted and replaced with
Schedule 5.12 attached hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a) A counterpart of this Amendment duly executed by the Borrower and the
Required Lenders;


(b) Evidence that all fees and expenses payable to the Administrative Agent in
connection with this Amendment have been paid; and


(c) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.


Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.


(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Action or violate any Applicable
Law relating to the Borrower; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of the Borrower, or any
indenture, agreement or other instrument to which the Borrower is a party or by
which it or any of its properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower.


(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Administrative Agent and the Lenders in the Credit Agreement and the other
Loan Documents on and as of the date hereof with the same force and effect as if
such representations and warranties were set forth in this Amendment in full.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all costs and expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain
unchanged and continue to be in full force and effect. The amendments contained
herein shall be deemed to have prospective application only, unless otherwise
specifically stated herein. The Credit Agreement is hereby ratified and
confirmed in all respects. It is the intention and understanding of the parties
hereto that this Amendment shall act as an amendment to the Credit Agreement and
shall not act as a novation of the indebtedness evidenced by the Credit
Agreement.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11.  Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and its respective successors
and assigns. The successor and assigns of such entities shall include, without
limitation, their respective receivers, trustees or debtors-in-possession.


[Signatures on Next Page]



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Five-Year Letter of Credit and Reimbursement Agreement to be executed as of the
date first above written.


PPL ENERGY SUPPLY, LLC


By:  ______________________________
Name:  ____________________________
Title: ______________________________
 

WACHOVIA FIXED INCOME STRUCTURED
 TRADING SOLUTIONS, LLC, as Administrative
 Agent
 
By:  ______________________________
Name:  ____________________________
Title: ______________________________
 
 
WACHOVIA FIXED INCOME STRUCTURED
 TRADING SOLUTIONS, LLC, as Issuing Lender


By:  ______________________________
Name:  ____________________________
Title: ______________________________
 
 
                          WACHOVIA FIXED INCOME STRUCTURED
                           TRADING SOLUTIONS, LLC, as a Lender
 
By:  ______________________________
Name:  ____________________________
Title: ______________________________

 







--------------------------------------------------------------------------------




SCHEDULE 5.12




Restricted Subsidiaries




Restricted Subsidiary
Jurisdiction of Organization
PPL Generation , LLC
Delaware
PPL Montana Holdings, LLC
Delaware
PPL Montana, LLC
Delaware
PPL Martins Creek, LLC
Delaware
PPL Brunner Island, LLC
Delaware
PPL Montour, LLC
Delaware
PPL Susquehanna, LLC
Delaware
PPL Wallingford LLC
Connecticut
PPL Holtwood, LLC
Delaware
PPL Maine, LLC
Delaware
PPL EnergyPlus, LLC
Pennsylvania
PPL Investment Corporation
Delaware
PPL Shoreham Energy, LLC
Delaware
PPL Edgewood Energy, LLC
Delaware




